 1                                                            O
 2
 3                                                         JS-6
 4
 5
 6
 7
 8
 9
10               UNITED STATES DISTRICT COURT
11              CENTRAL DISTRICT OF CALIFORNIA
12
13
14 NEW BOX SOLUTIONS, LLC, a     )   CV 18-5324-RSWL-KSx
   California limited            )
15 liability company,            )
                                 )   ORDER re: Plaintiff’s
16              Plaintiff,       )   Motion to Remand [52]
                                 )
17                               )
       v.                        )
18                               )
                                 )
19 ANTHONY DAVIS, an             )
   individual; DYLAN CARTER,     )
20 an individual; MICHAEL        )
   VASOVSKI, an individual;      )
21 ASHLEY MASTERTON, an          )
   individual; THOMAS            )
22 ANDERSON, an individual;      )
   JAKE WEATHERS, an
23 individual; UNKNOWN, LLC, a
   California limited
24 liability corporation;
   READNIK, INC., a California
25 corporation; CENTERPOINT
   POST, a business entity of
26 unknown form; and DOES, 1
   through 10, inclusive
27
28              Defendants.
                                 1
 1      Currently before the Court is Plaintiff New Box
 2 Solutions, LLC’s (“Plaintiff”) Motion to Remand [52].
 3 Having reviewed all papers submitted pertaining to the
 4 Motion, the Court NOW FINDS AND RULES AS FOLLOWS: the
 5 Court GRANTS Plaintiff’s Motion.
 6                        I. BACKGROUND
 7 A.   Factual Background
 8      Plaintiff is a limited liability company organized
 9 under the laws of California, with its principal place
10 of business in Van Nuys, California.    Second Am. Compl.
11 (“SAC”) ¶ 10, ECF No. 48.    Plaintiff provides certain
12 post-production and technology integration services to
13 entertainment producers, directors and studios, and
14 residential clients.   Id. ¶ 26.
15      Plaintiff alleges that Defendants Anthony Davis
16 (“Davis”), Dylan Carter (“Carter”), Michael Vasovski
17 (“Vasovski”), Ashley Masterton (“Masterton”), and
18 Thomas Anderson (“Anderson”), all former employees of
19 Plaintiff, created a plan while still working at NBS to
20 leave and form competing entities, Defendant Readnik,
21 Inc. (“Readnik”) and Defendant Unknown, LLC
22 (“Unknown”), and to solicit and interfere with NBS’
23 clients.   Id. ¶¶ 80-81.    All individual Defendants
24 allegedly reside in California.    Id. ¶¶ 11-15.
25 Defendants Unknown and Readnik are both California
26 limited liability companies with their principal places
27 of business in California. Id. ¶¶ 17, 19.     Plaintiff
28 alleges that as a result of Defendants’ interference,
                                 2
 1 it has experienced a nearly seventy-percent drop in its
 2 business and has lost hundreds of thousands of dollars
 3 in business to Defendants.     Id. ¶¶ 81-88.
 4 B.    Procedural Background
 5       On March 6, 2018, Plaintiff filed its Complaint in
 6 Los Angeles County Superior Court.      This Action was
 7 removed to this Court [1] on June 14, 2018, on the
 8 basis of federal question subject matter jurisdiction
 9 for one federal law claim brought under the Computer
10 Fraud and Abuse Act (“CFAA”).     On May 9, 2018,
11 Plaintiff filed its First Amended Complaint (“FAC”) [1-
12 1].     On July 13, 2018, Defendants Davis, Vasovski,
13 Anderson, and Carter filed a Motion to Dismiss the FAC
14 [21].     On August 7, 2018, Defendants Unknown and
15 Readnik also filed a Motion to Dismiss the FAC [32].
16 On September 18, 2018, the Court granted in part and
17 denied in part Defendants’ Motions to Dismiss [44].       In
18 its Order, the Court dismissed Plaintiff’s CFAA claim,
19 among others, with leave to amend.
20       On October 9, 2018, Plaintiff filed its SAC [48]
21 alleging all of the same claims except for its claim
22 under the CFAA.     On October 22, 2018, Defendants filed
23 a Motion to Dismiss the SAC [49] and a Motion to Strike
24 portions of the SAC [50].     On October 23, 2018,
25 Plaintiff filed the instant Motion to Remand back to
26 Los Angeles Superior Court [52].     Defendants timely
27 opposed [56], and Plaintiff timely replied [61].
28                        II. DISCUSSION
                                 3
 1 A.   Legal Standard
 2      Civil actions may be removed from state court if
 3 the federal court has original jurisdiction.     See
 4 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
 5 (2002) (“Under the plain terms of § 1441(a), in order
 6 properly to remove [an] action pursuant to that
 7 provision, . . . original subject-matter jurisdiction
 8 [must] lie[] in the federal courts.”).     Diversity
 9 jurisdiction exists in all civil actions between
10 citizens of different states where the amount in
11 controversy exceeds $75,000, exclusive of interest and
12 costs.   28 U.S.C. § 1332.    There must be complete
13 diversity of citizenship, meaning “each of the
14 plaintiffs must be a citizen of a different state than
15 each of the defendants.”     Morris v. Princess Cruises,
16 Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (citing
17 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).
18 Federal question jurisdiction exists in “all civil
19 actions arising under the Constitution, laws, or
20 treaties of the United States.”     28 U.S.C. § 1331.
21      “The burden of establishing jurisdiction falls on
22 the party invoking the removal statute, which is
23 strictly construed against removal.”     Sullivan v. First
24 Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th Cir.
25 1987) (internal citations omitted).     Courts resolve all
26 ambiguities “in favor of remand to state court.”
27 Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th
28 Cir. 2009) (citing Gaus v. Miles, Inc., 980 F.2d 564,
                                 4
 1 566 (9th Cir. 1992)).       A removed case must be remanded
 2 “[i]f at any time before final judgment it appears that
 3 the district court lacks subject matter jurisdiction.”
 4 28 U.S.C. § 1447(c).
 5 B.     Analysis
 6        A district court may decline to exercise
 7 supplemental jurisdiction over state law claims if all
 8 claims over which the district court had original
 9 jurisdiction have been dismissed.          28 U.S.C. §
10 1367(c)(3).       It is well-settled that “in the usual case
11 in which all federal-law claims are eliminated before
12 trial, the balance of factors . . . will point toward
13 declining to exercise jurisdiction over the remaining
14 state-law claims.”       Carnegie-Mellon Univ. v. Cohill,
15 108 S. Ct. 614, 619 n.7 (1988); Sanford v. MemberWorks,
16 Inc., 625 F.3d 550, 561 (9th Cir. 2010).           The decision
17 to remand is discretionary and the court must be guided
18 by values of “economy, convenience, fairness, and
19 comity” in its decision.        Carnegie-Mellon, 108 S. Ct.
20 at 619.     Here, the Court lacks original subject matter
21 jurisdiction because Plaintiff removed its sole federal
22 claim from the SAC and the parties are not diverse.1
23 Plaintiff’s remaining causes of action are all state
24 law claims.       Thus, the Court considers the four factors
25 in determining whether to retain supplemental
26
          1
27          Plaintiff’s owners/members, as well as Defendants Davis,
     Carter, and Vasovski, are all citizens of, and reside in,
28   California. Pl.’s Mot. to Remand, 4:18-26, ECF No. 53; Miller
     Decl. ¶¶ 3-6, ECF No. 55.
                                     5
 1 jurisdiction over the remaining state law claims.
 2     First, with respect to judicial economy, Defendants
 3 argue that there would be unnecessary duplication or
 4 waste of judicial resources if the Court were to remand
 5 the case without ruling on the pending Rule 12 Motions.
 6 “Supreme Court and Ninth Circuit precedent teaches us
 7 that the district court is in the best position to
 8 judge the extent of resources invested in a case and
 9 that, therefore, the district court's discretion ought
10 not be lightly disturbed.”   Schneider v. TRW, Inc., 938
11 F.2d 986, 994-95 (9th Cir. 1991) (citations omitted).
12     Here, the Court’s own investment of judicial energy
13 thus far does not justify retaining jurisdiction
14 because no discovery or pre-trial work has yet begun,
15 and the Court is at the very early stages of litigation
16 having only ruled on one motion to dismiss.   See Wild
17 v. City of San Diego, No. 14cv2204 JM (MDD), 2014 U.S.
18 Dist. LEXIS 160535, at *5 (S.D. Cal. Nov. 13, 2014)
19 (“When federal claims are dismissed early in the case,
20 courts routinely decline to exercise supplemental
21 jurisdiction over the remaining state law claims.”);
22 Contemporary Servs. Corp. v. Landmark Event Staffing
23 Servs. Inc., No. CV 09-00892-BRO (JDEx), 2017 WL
24 2540310, at *5 (C.D. Cal. June 12, 2017) (remanding and
25 finding no duplication of effort or expenditure of
26 judicial resources where the district court had the
27 case for eight years, it had been before the Ninth
28 Circuit twice, was nearing 400 docket entries, and was
                                6
 1 narrowed through summary judgment).     Because the Court
 2 has not yet ruled on the pending Rule 12 Motions, there
 3 would be no loss of judicial economy.     See Perez v.
 4 Wells Fargo Bank, N.A., 929 F. Supp. 2d 988, 1006 (N.D.
 5 Cal. 2013) (remanding action where the defendants had
 6 each filed motions to dismiss the second amended
 7 complaint, “but the Court ha[d] not yet ruled on either
 8 motion”).
 9     Next, both parties agree that the convenience
10 factor is not relevant given that most of the parties
11 reside in Los Angeles County.    With respect to
12 fairness, Defendant argues that if the Court remands
13 before ruling on the Rule 12 Motions, “Defendants will
14 have to file new motions directed against the SAC in
15 state court and will likely wait several months for a
16 hearing date.”   Opp’n at 16:22-17:1.    However, this
17 alone is insufficient to favor retaining supplemental
18 jurisdiction.    See Perez, 929 F. Supp. 2d at 1006
19 (finding that the fairness factor did not weigh in
20 either party's favor where “the state forum will
21 provide just as fair a proceeding as the federal one”
22 even when Defendant argued “allowing remand, as opposed
23 to deciding the motions to dismiss, will prolong the
24 life of the case because they will be forced to demur
25 in state court”).
26     As to comity, seven state law claims remain after
27 Plaintiff dropped its single federal claim.     The need
28 for resolution of state law issues favors remand.        See
                                7
1 Danner v. Himmelfarb, 858 F.2d 515, 524 (9th Cir. 1988)
2 (“[P]rinciples of comity will be well-served by
3 allowing the state courts to resolve claims solely of
4 state law.”); Perez, 929 F. Supp. 2d at 1006 (finding
5 that where the SAC relies entirely on California law,
6 comity weighs in favor of remand).
7      Finally, Defendants argue that Plaintiff should not
8 be rewarded for engaging in “manipulative tactics.”
9 Opp’n at 18:4.   “If the plaintiff has attempted to
10 manipulate the forum, the court should take this
11 behavior into account in determining whether the
12 balance of factors to be considered under the pendent
13 jurisdiction doctrine support a remand in the case.”
14 Carnegie-Mellon, 484 U.S. at 357.   Defendants argue
15 that Plaintiff could have remanded before filing its
16 SAC without the federal claim.   Opp’n. at 18:23-24.
17 While true, Plaintiff’s conduct does not rise to that
18 which would constitute manipulative tactics.   See Blue
19 v. Cal. Office of the Inspector Gen., No.
20 2:15-cv-02656-KJM-CKD, 2016 U.S. Dist. LEXIS 38054, at
21 *5 (E.D. Cal. Mar. 22, 2016) (citation omitted) (“Even
22 if a plaintiff's decision to eliminate federal claims
23 before moving for remand may raise suspicion, ‘a
24 plaintiff does not engage in manipulative behavior
25 merely by eliminating federal claims from an amended
26 complaint that were present in the original
27 complaint.’”); see also Baddie v. Berkeley Farms, Inc.,
28 64 F.3d 487, 490 (9th Cir. 1995) (stating plaintiff's
                              8
 1 dismissal of federal claims does not constitute
 2 “manipulative practices”).
 3     Thus, the Court finds that the factors of judicial
 4 economy, convenience, fairness, and comity, taken
 5 together, weigh in favor of remand.      Defendants have
 6 not cited any authority where a district court was
 7 required to retain jurisdiction in a situation, as in
 8 here, where only state law claims remain.      Rather, all
 9 authority provided instructs that it is within the
10 district court’s discretion whether to retain
11 supplemental jurisdiction.      Given the early stages of
12 this litigation and the fact that seven state law
13 claims remain, the Court GRANTS Plaintiff’s Motion to
14 Remand and declines to rule on the pending Rule 12
15 Motions.
16                       III. CONCLUSION
17     Based on the foregoing, the Court GRANTS
18 Plaintiff’s Motion to Remand.      This action is hereby
19 remanded to the Los Angeles Superior Court, Case No.
20 SC128952.   Because the Motion to Remand is granted, the
21 Court does not reach the merits of the Motions to
22 Dismiss and Strike.
23
24 IT IS SO ORDERED.
25
26 DATED: December7, 2018     s/
27                            HONORABLE RONALD S.W. LEW
                              Senior U.S. District Judge
28
                                9
